DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.
Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive. 
Regarding to 103 rejections, the applicant argues that Hynynen does not describe an iterative process for multiple transmit arrays, each having a different operating frequency, rather discloses the controller can cause the beam to be modified by adjusting the phase, amplitude, and or frequency of excitation ([0097]), Thus, Hynynen does not describe selectively adjusting the phase of only certain groups of transducer with the array that operate at different frequencies, rather describes a holistic approach that the controller can adjust by tuning any of the phase, amplitude or frequency which does not tuning the phase and implementing the entire process again, for a different transmit array operating at a different frequency (page 7).  In addition, the applicant argues against cited paragraph [0079] of Hynynen, that describes delivering bursts of ultrasound at varying frequencies, all the transducers are operating at the same frequency, changing over the scanning intervals, and thus does not describe an iterative process of 
In regards to Someda, the applicant argues that Someda does not describe multiple transmit arrays, each operating at a different frequency, and teaches operating ultrasound probe at a first frequency, calculating aberration correction, and operating at the second frequency, to form an image. Since, Someda does not teach each transmit array having successively higher operating frequencies, it does not appropriately describe the iterative process to repeat steps (a)-(f) as claimed (page 8). Furthermore, Soemda does not form an image prior to determining the aberration correction values, rather calculates a phase error using cross correlation, and is unclear why one would be motivated to implement this process, that is different from Hynynen and how Hynyen can be modified (pages 8-9). 
The applicant argues against Napolitano that it does not actually describe transmit aperture configuration that high frequency in the center and decreases to the lower frequency at the end of the transmit aperture, rather describes temporally advance high frequency components in time as compared to lower frequency components, disclosing time shifting high frequency components and does not describe the structural claimed configuration of the different groups of transmit arrays, each operating at a different frequency, with operating frequency increases from exterior to the interior of the array, thus fails to teach the claimed element, and claims are patentable over Hynynen, Someda, and Napolitano (pages 9-10). 
However, the examiner respectfully disagrees. 
In regards to Hynenyn, the examiner notes that Hynynen is directed to produce transmission of multiple beams with different frequencies ([0025]-[0026]), using individual and separate frequency generator ([0072]). 
The paragraphs of [0071]-[0072] were cited for “a plurality of transmit arrays composed of transmit transducer elements, each transmit array operating at a different frequency,” such that array frequency generator can generate individual frequencies for each elements and the separate signal generator can be used for some or all of the elements ([0072]), teaches that each transmit array can operate at a different frequency as claimed. In addition, the examiner provides that paragraphs [0077] and [0079] of Hynynen explicitly disclose that multiple beams may be produced simultaneously from the array directed at different locations, and different frequency and or amplitude and frequencies within pulses (which clearly states that different frequencies are used for portions of the array as claimed) in linearly increasing or decreasing manner, thus, teaches applying the correction to the transmit array with next operating frequency as it discloses changing frequencies in linearly increasing manner and varying the phase.  
In figures 10 and 26, Hynynen teaches iterative process of transmitting ultrasound beams to produce desired beam ([0084]-[0088] and [0096]-[0097]), wherein the controller “selects the desired elements for transmitting energy to achieve desired results ([0086]), and appropriate corrections are made to cause the beam to adjust parameters including frequency in accordance with the analyzed images ([0097]). Both figures 10 and 26 include “feedback” which is repeating process to optimize the operating condition of the ultrasound transmission to achieve desired results as claimed. 
Thus, Hynynen discloses most of the claim limitations, except the details of the transmit array arranged in a hemispherical array such that the operating frequency of each transmit array increases from an exterior to an interior of the array and transmit array having successively higher operating frequencies until the focal region has been updated. 
In regards to Someda, the examiner submits that modification of Hynynen with Someda does not alter Hynynen’s iterative steps as argued by the applicant. The examiner incorporated 
Since, Hynynen already discloses adjusting frequencies in linearly increasing manner ([0079]), can incorporate teaching of Someda, to use the correction value calculated from previous step to use higher frequency (next highest operating frequency as claimed) ([0072]), as it provides enhancement of the  accuracy of the correction values ([0072]). 
In regards to Naploitano, the examiner submits that it was incorporated for teaching hemispheric array with center frequency operating in higher than the peripheral elements as claimed. In cited paragraphs of Column 6, lines 47-67, Napolitano teaches that different transmit waveforms on each element in a such a way that individual waveforms can form effective dynamic focused transmit beam, by higher frequency at the center, and lower frequency components at the end of the aperture. Since, Hynynen already teaches that each element can be operated in different frequency, Hynynen can adjust and arrange its center element with highest frequency and lower frequency can be applied to end of the transmit aperture elements as 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Hynynen etal.” US 2004/0210134 (hereinafter Hynynen) and “Someda et al.,” US 2011/0098568 (hereinafter Someda), and “Napolitano et al.,” US 8,002,705 (hereinafter Napolitano). 
Regarding to claim 1, Hynynen teaches a focused ultrasound system, comprising: a transducer assembly that includes:
 a plurality of transmit arrays composed of transmit transducer elements, each transmit array operating at a different frequency (Fig. 2 [0069]: array of n transducer elements 16, [0071]-[0072] individual frequencies used, [0077]: multiple beams simultaneously produced from the array with different frequencies and [0079] frequencies within pulses vary in any manner);
at least one receive array composed of receive transducer elements ([0081] reflected signals received by the transducers );
a processor in communication with the transducer assembly and configured to:
(1)    set a focal region for the transducer assembly ([0086] Fig. 10);
(2)    iteratively update the focal region for each transmit array in the transducer assembly by:
(a)    selecting the transmit array having a lowest remaining operating frequency (selects the desired elements for transmitting energy [0084]-[0088], linearly increasing the frequencies within the pulses would mean that the transducer elements would always have the lowest remaining operating frequency in figures 10 and 26);
(b)    directing the selected transmit array to excite the initial focal region for that transmit array( step 214 Fig. 26);
(c)    directing the at least one receive array to receive signals from the initial focal region (Step 214 Fig. 26);
(d)    reconstructing an image of the focal region from the received signals ([0096]-[0097] step 216 Fig. 26);
(e)    computing phase correction values from the reconstructed image ([0097] Fig. 26 step 218); and
(f)    applying the computed phase correction values to the selected transmit array and to the transmit array having the next highest operating frequency (step 218 Fig. 26 [0097])
Hynynen does not further teach details of initial frequency being the lowest and iteratively modifying the frequency to next operating frequency.
However, Someda teaches an ultrasound imaging process and apparatus where aberration correction is performed by increasing the operating frequency from lower to higher order ([0070]-[0072]).
In regards to amended limitation of “repeating steps (a)-(f) individually for each transmit array having successively higher operating frequencies until the focal region for each transmit array has been adaptively updated, wherein the computed phase correction values from a previous iteration of step (f) are applied to the transmit array having a next highest operating frequency before directing that transmit array to excite the initial focal region for that transmit array,” Hynynen teaches applying the correction to the transmit array with next operating frequency as it discloses changing frequencies in linearly increasing manner and varying the phase ([0079]). Moreover, Hynynen teaches iterative process of transmitting ultrasound beams to produce desired beam (Fig. 10 [0084]-[0088]). 
In addition, Someda discloses correction to the both selected transmit array and the transmit array with next frequency as depicted in Figure 9, and paragraph [0099], which clearly discloses that the aberration correction values are input to a reception delay circuit and also inputted to control section to control next transmission signal event. 
Someda clearly discloses in Figure 10 step 5, which describes transmit and receive ultrasound at second frequency using aberration correction value from previous step, which is equivalent to claimed “repeating transmitting, receiving and computing phase correction and the computed phase correction values from a previous step are applied to the transmit array having a different operating frequency (Figure 10, [0102]-[0103]). Someda further teaches this aberration 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Hynynen and Someda before him/her at the time the invention was made, to modify the method taught by Hynynen to include the teachings of Someda, as increasing the frequency of the ultrasound transducers are well known in the art and suitable for use in the method and apparatus of the ultrasound system/method. One of ordinary skill in the art would have been motivated to make such a combination as it provides accurate correction of aberration and higher resolution ([0071]-[0072]). 
Hynyen further discloses “hemispheric array” as it discloses array of transducer elements in a curved shaper, spherical ([0071] Figure 1 shows hemispheric shape), and transducers can be configured to operate in different frequencies (Fig. 2 [0069]: array of n transducer elements 16, [0071]-[0072] individual frequencies used), but does not explicitly discloses operating frequency of each transmit array increases from an exterior to an interior of the array as claimed.
However, Napolitano teaches transmit aperture configuration that higher frequency in the center and decreases to the lower frequency at the end of the transmit aperture (Col. 6 lines 47-58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transducers in hemispheric array as taught by Hynyen, to incorporate teaching of Napolitano, since Hynyen already discloses assigning different frequencies to different transducer elements, and since assigning higher frequency to center of transmit aperture was well known in the art as taught by Napolitano.  One of ordinary skill in the art could have combined the elements as claimed by Hynyen with no 
Regarding to claims 6-8, Hynynen, Someda, and Napolitano together teach all limitations of claim 1 as discussed above. Someda further teaches which the processor is further configured to: apply the computed phase correction values to the received signals to form phase-corrected signals; and reconstruct an image from the corrected signals ([0073]-[0074] appropriate aberration correction image is formed FIG. 6).
Regarding to claim 7, Hynynen, Someda, and Napolitano together teach all limitations of claim 1 as discussed above.
Hynynen further teaches in which the processor is configured to scan the focal region of the transducer assembly through a volume-of-interest while receiving signals from the volume-of-interest ([0081] and [0096]).
Regarding to claim 8, Hynynen, Someda, and Napolitano together teach all limitations of claim 1 as discussed above.
Hynynen further teaches in which the processor is configured to set multiple simultaneously produced focal regions for the transducer assembly so as to accelerate data acquisition ([0077] and [0081]).
Regarding to claim 19, Hynynen, Someda and Napolitano together teach all limitations of claim 1 as discussed above.
Hynynen further teaches that range of operating frequency can be about 0.1 MHz to about 10 MHz, which is range of 100 kHz to 3000 kHz, to transmit to the skull ([0069]). 
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen, Someda, and Napolitano as applied to claim 1 above, and further in view of “Tashiro et al.,” US 2012/0226164 (hereinafter Tashiro).
Regarding to claim 2, Hynynen, Someda, and Napolitano together teach all limitations of claim 1 as discussed above.
Hynynen discloses a multiplexer but does not further teaches function.
However, Tashiro teaches an ultrasound diagnostic apparatus where multiplexer is a number of switches which switches a number of ultrasound transducers set as transmit or receive ([0062]-[0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Hynynen, Someda and Tashiro before him/her at the time the invention was made, to modify the method taught by Hynynen and Someda to include the teachings of Tashiro, as multiplexing circuits are well known in the art and suitable for use in the method and apparatus of the ultrasound system/method. One of ordinary skill in the art would have been motivated to make such a combination as it provides appropriate selection of transmit and receive apertures for scanning ([0063]).
Claims 3-5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen, Someda, and Napolitano as applied to claim 1 above, and further in view of “Proulx et al.,” US 2007/0167752 (hereinafter Proulx).
Regarding to claims 3-5, Hynynen, Someda, and Napolitano together teach all limitations of claim 1 as discussed above.
Hynynen and Someda do not further teach in which the at least one receive array is sparsely distributed among the plurality of transmit arrays.
However, Proulx teaches an ultrasound imaging method where separate transmitter and receiver are utilized and in which the at least one receive array is sparsely distributed among the plurality of transmit arrays (Fig. 7 [0040]-[0041]).
Moreover, Proulx further discloses in which each transmit transducer element corresponds one-to-one with a receive transducer element, and each transmit transducer element and receive transducer element pair form an integrated transducer unit (Figs. 1 and 9 show pair of receive and transmit circuitry [0049]) and each integrated transducer unit includes a receive transducer element nested inside an annular transmit transducer element (Fig. 1, 4 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Hynynen, Someda and Proulx before him/her at the time the invention was made, to modify the method taught by Hynynen and Someda to include the teachings of Proulx, as configuration of concentric transducer with transmit and receiving circuits are well known in the art and suitable for use in the method and apparatus of the ultrasound system/method. One of ordinary skill in the art would have been motivated to make such a combination as it provides faster acquisition, and in-focus images ([0024]).
Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen, Someda and in view of “Hynynen et al.,” US 2003/0092987 (hereinafter Hynynen
987) and Napolitano.
Regarding to claim 12, Hynynen teaches a method for adjusting a focus of a focused ultrasound beam transmitted through an aberrating media, the steps of the method comprising:
defining an initial focus region of an ultrasound transducer assembly having a plurality of transmit arrays each having a different operating frequency by setting an initial focus of the transmit arrays; (Fig. 2 [0069]: array of n transducer elements 16, [0071]-[0072] individual frequencies used);
delivering ultrasound energy to the initial focal region to excite a contrast agent present in the initial focal region using one of the plurality of transmit arrays ([0004] contrast agent)
receiving signals responsive to the excited contrast agent in the initial focal region using the ultrasound transducer array ([0081] reflected signals received by the transducers );
producing an image from the received signals ([0012], [0019])  a processor in communication with the transducer assembly and configured to:
set a focal region for the transducer assembly ([0086] Fig. 10);
applying the computed phase correction values to the focused ultrasound transducer assembly to update the initial focus, thereby defining an updated focal region that is more focused than the initial focal region (Fig. 26 [0097])
 repeating steps b]-g] until the updated focal region corresponds to a desired focus, during each repetition delivering ultrasound energy to the updated focal region to excite a contrast agent present in the updated focal region using a different one of the plurality of transmit arrays that operates at a higher frequency than the previous transmit array (steps 214-218 Fig. 26 [0096]-[0097])
Hynynen does not further teach details of initial frequency being the lowest and iteratively modifying the frequency to next operating frequency.
However, Someda teaches an ultrasound imaging process and apparatus where aberration correction is performed by increasing the operating frequency from lower to higher order ([0070]-[0072]).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Hynynen and Someda before him/her at the time the invention was made, to modify the method taught by Hynynen to include the teachings of Someda, as increasing the frequency of the ultrasound transducers are well known in the art and suitable for use in the method and apparatus of the ultrasound system/method. One of ordinary skill in the art would have been motivated to make such a combination as it provides accurate correction of aberration and higher resolution ([0071]-[0072]).
Hynynen and Someda do not further explicitly teach steps of determining a center of the initial focal region from the produced image and computing phase correction values using the determined center of the initial focal region.
However, Hynynen 987 teaches an ultrasound system and method where from the image, controller determines the focal point and perform phase correction at the desired location (focal point) ([0138]).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Hynynen, Someda and Hynynen 987 before him/her at the time the invention was made, to modify the method taught by Hynynen and Someda to include the teachings of Hynynen 987, as determining a focal point in the target in images are well known in the art and suitable for use in the method and apparatus of the ultrasound system/method. One of ordinary skill in the art would have been motivated to make such a combination as it provides correction of phase in desired focal point in the target ([0138]).
Hynyen further discloses “hemispheric array” as it discloses array of transducer elements in a curved shaper, spherical ([0071]), and transducers can be configured to operate in different frequencies (Fig. 2 [0069]: array of n transducer elements 16, [0071]-[0072] individual frequencies used), but does not explicitly discloses operating frequency of each transmit array increases from an exterior to an interior of the array as claimed.
However, Napolitano teaches transmit aperture configuration that higher frequency in the center and decreases to the lower frequency at the end of the transmit aperture (Col. 6 lines 47-58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transducers in hemispheric array as taught by Hynyen, to incorporate teaching of Napolitano, since Hynyen already discloses assigning different frequencies to different transducer elements, and since assigning higher frequency to center of transmit aperture was well known in the art as taught by Napolitano.  One of ordinary skill in the art could have combined the elements as claimed by Hynyen with no change in their respective functions, but simply assigning higher frequency to the center transducer element, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide effective focuses the transmit wavefront at desired depth (Col. 6 lines 47-67), and there was reasonable expectation of success.
Regarding to claim 13, Hynynen, Someda, Hynynen 987, and Napolitano together teach all limitations of claim 12 as discussed above.
Someda further teaches which the processor is further configured to: apply the computed phase correction values to the received signals to form phase-corrected signals; and reconstruct 
Regarding to claim 14, Hynynen, Someda, Hynynen 987, and Napolitano together teach all limitations of claim 13 as discussed above.
Hynynen further teaches in which the aberrating media is a skull bone and the image reconstructed from the phase-corrected signals is a high resolution image that depicts vasculature ([0010], [0012]).
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen, Someda, Hynynen 987, and Napolitano as applied to claim 14 above, and further in view of “Yoshiara etal.,” US 2010/0094133 (hereinafter Yoshiara).
Regarding to claims 15-17, Hynynen, Someda, Hynynen 987, and Napolitano together teach all limitations of claim 14 as discussed above. 
Hynynen, Someda, Hynynen 987, and Napolitano do not further teach delivering ultrasound energy to detect sufficiently low contrast agent concentration that the signals are spatially separate and each correspond to a single microbubble in the contrast agent.
However, Yoshiara teaches detecting a movement of single microbubble of the contrast agent and visualize structure of the blood vessel ([0053]) and displaying contrast agent flow movement in time intervals ([0053]) and forming a dynamic blood flow map ([0039] and [0054] Figs.3 and 5 shows times series dynamic blood flow).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Hynynen, Someda, Hynynen 987 and Yoshiara before him/her at the time the invention was made, to modify the method taught by Hynynen, Someda and Hynynen 987 to include the teachings of Yoshiara, as microbubble contrast agent imaging and blood .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Saied et al.,” (US 2005/0251043) discloses several concentric annular transducers and independently controlling each transducer ([0032]). 
“Hynynen,” (US 2011/0319793) discloses plurality of transmit elements arranged in hemispheric way ([0005] Figures 1 and 6). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/PATRICIA J PARK/Primary Examiner, Art Unit 3793